Case 3:17-cv-00072-NKM-JCH Document 869 Filed 09/11/20 Page 1 of 1 Pageid#: 14173




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    Charlottesville Division

  ELIZABETH SINES et al.,                        )       Civil Action No. 3:17-cv-00072
       Plaintiffs,                               )
                                                 )
  v.                                             )       ORDER
                                                 )
  JASON KESSLER et al.,                          )
       Defendants.                               )       By:     Joel C. Hoppe
                                                 )               United States Magistrate Judge

         This matter is before the Court on Plaintiffs’ motion to depose Defendant Christopher

  Cantwell. ECF No. 859. Cantwell is detained by the Stafford County Department of Corrections

  awaiting trial on federal charges in the District of New Hampshire. A party must obtain the

  court’s leave, and the court must grant leave to the extent consistent with Rule 26(b)(1) and (2)

  of the Federal Civil Rules of Civil Procedure, if the deponent is confined in prison. Fed. R. Civ.

  P. 30(a)(2)(B); see, e.g., Chambers v. Marlin, Civ. No. 20-2083, 2020 WL 3130281, at *3 (C.D.

  Ill. June 12, 2020) (granting leave to depose pretrial detainee confined in jail). Plaintiffs have not

  yet had the opportunity to depose Cantwell by oral questions, and they are entitled to do so under

  Rule 26(b)(1). Accordingly, Plaintiffs’ motion, ECF No. 859, is GRANTED.

         It is so ORDERED.

                                                         ENTER: September 11, 2020



                                                         Joel C. Hoppe
                                                         U.S. Magistrate Judge
